Citation Nr: 0604604	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
a rupture of the right Achilles tendon.  

2.	Entitlement to an evaluation in excess of 20 percent for 
sacroiliac weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action by the RO 
that denied an evaluation in excess of 30 percent for a right 
Achilles tendon disability and also denied an evaluation in 
excess of 20 percent for sacroiliac weakness.  In a September 
2003 substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO, but he withdrew this 
request in February 2004.  In February 2006 the Board granted 
the veteran's motion to advance this case on the docket.  It 
is before the Board for appellate consideration at his time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects relevant treatment from a private 
physician, William E. McDougall, D.O., from October 2003 to 
December 2005.  It is apparent that additional treatment 
records reflecting follow-up treatment from this physician 
are available, but not currently associated with the record.  
The VCAA mandates that such records be obtained prior to 
further appellate consideration in this case.  

In view of the above, this case is REMANDED for the following 
action:  

1.	The RO should contact William E. 
McDougall, D.O., of Crescent City 
Internal Medicine, in Crescent City, 
California and request that he provide 
copies of all clinical records 
documenting the veteran's treatment 
subsequent to December 10, 2004.  All 
records obtained should be associated 
with the claims folder.  

2.	Then, the RO should again adjudicate 
the veteran's claims for increased 
ratings for his right Achilles tendon 
and his sacroiliac weakness.  If the 
benefits sought remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


